DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (US 2017/0099428, hereinafter “Okuyama”).


an operation member (1315) for the operation; a detector configured to detect an amount of operation of the operation member (par. [0115]); a communication device (lens/camera body interface at 2321) configured to receive a first information (current position of focus lens indicated by icon 2411) from the lens apparatus (see Fig. 13; par. [0115], [0159]), the first information being an information on a state of the optical member (current position of focus lens); and a processor configured to: select, as a preset information (preset 1st range and 2nd range in Figs. 14-16) for the operation, one of the first information and a second information based on a setting (setting to switch from 1st range to 2nd range or vice versa), the second information being an information on the amount of operation; and generate a command (focusing pulses) for the operation based on the selected one of the first information and the second information (see Figs. 14-16; par. [0162]-[0163], [0170]-[0174] and [0159]).

Regarding claim 7, Okuyama further teaches a setting device configures to set one of the first information and the second information based on which the processor is to generate command (Figs. 12, 14-16 and par. [0152], [0162]-[0163], [0170]-[0174]). 

Regarding claim 8, also taught by Okuyama is a storage (2230 and/or configured to store information, a first instruction device configured to generate an instruction for causing the storage to store at least one of the first information and the second information; and a second (par. [0142], [0149], [0162]-[0163], [0170]-[0174].  It should be noted that the 1st focus range, 2nd focus range and current focus position as shown in the above mentioned figures are inherently stored in the memory, at least temporarily, in order for the system to function as disclosed).

	Regarding claim 9, the subject matter of this claim is also met by the analysis of claim 8.  Also note an instruction device configured to generate an instruction for performing a preset function (focusing at preset 1st range and 2nd range as shown in Figs. 12, 14-16) of reproducing a preset operation of driving the optical member (see par. [0162]-[0163], [0170]-[0174]).

	Regarding claim 10, the subject matter of this claim is also met by Okuyama as discussed in claims 8 and 9, wherein the preset function pertaining to a limiting function of a limiting a movable range of the optical member (note limit range in Figs. 14-16).

	Regarding claim 11, as clearly disclosed by Okuyama, the optical member include a lens unit (2212) for focusing (see discussion in claim 1 for focus lens and focus range and par. [0135]). 

	Regarding clam 13, Okuyama teaches an image pickup apparatus (Figs. 2, 11, 21) comprising: an optical apparatus (1200 in Fig. 2, 2200 in Fig. 11 or 3200 in Fig. 21); and an image 
wherein the optical apparatus comprises: a lens apparatus (1200, 2200 or 3200) including an optical member (2212), an operation apparatus configured to perform an operation of driving the optical member; and wherein the operation apparatus comprises: an operation member for the operation; a detector configured to detect an amount of operation of the operation member; a communication device configured to receive a first information from the lens apparatus, the first information being an information on a state of the optical member; and a processor configured to: select, as a preset information for the operation, one of the first information and a second information based on a setting, the second information being an information on the amount of operation; and generate a command for the operation based on the selected one of the first information and the second information (see claim 1 for discussion for all limitations).
	
 	Regarding claim 12, all limitations of this claim are also met by the analysis of claim 13. 

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“the processor is configured to select the first information in a case where a difference between the first information and the second information is greater than a threshold.”
	Regarding claim 3, the prior art of record also fails to teach or suggest the limitations of “the processor is configured to select the second information in a case where the second information is an information for driving the optical member to an end of a movable range of the optical member.”
	Regarding claims 4 and 5, the claims are allowed for similar reasons stated in claims 2 and 3, respectively.
	Regarding claim 6, the prior art of record also fails to teach or suggest the limitations of “a storage configured to store the first information and the second information, wherein the processor is configured to generate the command based on a difference between the first information stored in the storage and the second information stored in the storage, and a difference between the first information at a time of the selection and the second information at the time of the selection.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NHAN T. TRAN
Primary Examiner
Art Unit 2697



/NHAN T TRAN/Primary Examiner, Art Unit 2697